United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1725
Issued: March 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 19, 2011 appellant filed a timely appeal from a June 13, 2011 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration as it was untimely and did not establish clear evidence of error. As the last merit
decision was issued on June 1, 2009, more than 180 days from the filing of the appeal, the Board
lacks jurisdiction to review the merits of this case.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the June 13, 2011 nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely and insufficient to establish clear evidence of error.

1

20 C.F.R. §§ 501.2(c), 501.3.

2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 By decision dated August 14, 2008, the
Board reversed an October 12, 2006 decision terminating appellant’s compensation benefits
effective June 12, 2005 on the grounds that he refused an offer of suitable work.4 The Board
found that OWCP had not established that he refused suitable work as he returned to work on
June 11, 2005. The facts and the circumstances surrounding the prior decision of the Board are
hereby incorporated by reference.
By decision dated September 9, 2008, OWCP granted appellant schedule awards for a 50
percent permanent impairment of each lower extremity. The period of the awards ran from
November 30, 2005 to June 7, 2011 for a total of 288 weeks.
In a decision dated October 14, 2008, OWCP found that appellant had not established a
recurrence of disability beginning June 12, 2005 causally related to his November 4, 1996
employment injury. In a June 1, 2009 decision, a hearing representative affirmed the
October 14, 2008 decision. He found that the medical evidence was insufficient to establish that
appellant was disabled from his limited-duty employment as of June 12, 2005.
On December 28, 2009 appellant filed an appeal from the June 1, 2009 decision to the
Board; however, the Board dismissed the appeal as it was not made within 180 days of the date
of OWCP’s decision.5
By letter dated May 28, 2010, appellant informed OWCP that he wished to appeal the
prior decision. In a June 9, 2010 response, OWCP noted that he had previously filed an appeal
with the Board that was dismissed and advised him that his only appeal right was to request
reconsideration. On June 23, 2010 appellant requested that OWCP review his appeal and inform
him whether he could remain on compensation if he was still disabled. He also asked that
OWCP explain why he was removed from the periodic rolls.
In a letter received on June 6, 2011, appellant requested reconsideration. He argued that
OWCP stopped his compensation based on incorrect information by Dr. Menachem M. Meller, a
Board-certified orthopedic surgeon. Appellant contended that the claims examiner took him off
compensation after telling him that he would be entitled to it as long as he remained disabled.
He maintained that his attending physician, Dr. Bruce Vannett, a Board-certified orthopedic
surgeon, found that he could no longer work.

3

Docket No. 06-742 (issued August 14, 2008). In an August 28, 2005 order remanding case, the Board set aside
decisions denying appellant’s compensation under 5 U.S.C. § 8106(c), denying his schedule award claim and
finding that he did not establish a recurrence of disability. The Board found that the case record as assembled was
incomplete and that it was thus unable to render an informed adjudication.
4

OWCP accepted that on November 4, 1996 appellant, then a 61-year-old mailhandler, sustained bilateral knee
contusions and bilateral primary osteoarthritis of the lower leg in the performance of duty.
5

Order Dismissing Appeal, Docket No. 10-580 (issued April 5, 2010).

2

By decision dated June 13, 2011, OWCP denied appellant’s request for reconsideration as
it was untimely and did not demonstrate clear evidence of error.
On appeal, appellant argues that OWCP erred in finding that his prior appeal to the Board
was made in January 2010 and was untimely. He maintains that OWCP erroneously stopped his
compensation and listed dates of actions taken by OWCP prior to the Board’s August 14, 2008
decision.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.6 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of
OWCP’s decision for which review is sought. OWCP will consider an untimely application only
if the application demonstrates clear evidence on the part of OWCP in its most recent merit
decision. The application must establish, on its face, that such decision was erroneous.7
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.8 To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise and explicit and must manifest on its face that OWCP committed an
error.9
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.10 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.11 On May 28, 2010 appellant
informed OWCP that he wanted to appeal its prior decision. OWCP advised him on June 9,
2010 to file a request for reconsideration, but he did not request reconsideration until
June 6, 2011. As appellant’s June 6, 2011 request for reconsideration was submitted more than
6

5 U.S.C. § 8101 et seq.

7

20 C.F.R. § 10.607.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (December 2003).

9

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
10
11

20 C.F.R. § 10.607(a).
Robert F. Stone, supra note 9.

3

one year after the last merit decision of record, it was untimely. Consequently, he must
demonstrate clear evidence of error by OWCP in denying his claim for compensation.12
Appellant maintained that OWCP relied upon incorrect evidence from Dr. Meller in
failing to pay him compensation.13 He further argued that Dr. Vannett, his attending physician,
found that he was totally disabled. The relevant issue, however, is whether the medical evidence
established that appellant sustained a recurrence of disability beginning June 12, 2005 causally
related to the November 4, 1996 employment injury. As this issue is medical in nature, it can
only be resolved through the submission of medical evidence.14 Appellant’s lay opinion
regarding the weight of the medical evidence is not relevant as the Board has held that lay
individuals are not competent to render a medical opinion.15 Consequently, his contentions are
insufficient to establish clear evidence of error by OWCP.
On appeal appellant alleges that OWCP erred in finding the date of his prior appeal to the
Board was January 2010. In the prior appeal, the Board dismissed his appeal of a June 1, 2009
decision after finding that his December 28, 2009 appeal was untimely as it was not made within
180 days. Any error by OWCP in listing the date of the prior appeal is harmless as it does not
alter the disposition of the case. Appellant further asserts that OWCP erroneously removed him
from compensation and cites actions taken prior to its October 12, 2006 decision terminating his
compensation for refusing suitable work. The issue currently on appeal, however, is whether he
has established clear evidence of error in OWCP’s finding that he did not establish a recurrence
of disability on June 12, 2005 due to his November 4, 1996 employment injury. As the evidence
submitted by appellant is insufficient to shift the weight of evidence in his favor and raise a
substantial question as to the correctness of OWCP’s last merit decision, he has not established
clear evidence of error.16
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely and insufficient to establish clear evidence of error.

12

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

13

On September 22, 2009 appellant underwent a left knee removal an antibiotic spacer insertion due to a left knee
infection. The issue before the Board is whether he has established clear evidence of error in OWCP’s finding that
he did not establish an employment-related recurrence of disability beginning June 12, 2005. The issue of whether
he has any disability due to his September 22, 2009 surgery is not before the Board.
14

George C. Vernon, 54 ECAB 319 (2003).

15

Gloria J. McPherson, 51 ECAB 441 (2000).

16

See Veletta C. Coleman, 48 ECAB 367 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the June 13, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

